DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Blas et al. (US 2016/0328326) (hereafter Di Blas), in view of Clark et al. (US 2009/0013118) (hereafter Clark).
As per claims 1, 8, 9 and 10, Di Blas teaches a battery management apparatus for preventing data inconsistency in a multi-core environment, comprising: a processor including a plurality of cores respectively provided with a cache memory (fig. 1), the processor being configured to: 
set a core storing a record-target data in the cache memory thereof among the plurality of cores as a main core([0033] describes ownership of the buffer, this core is construed to be the main core; access to main memory via storing data in the cache is described in [0035]) and 
set a core other than the main core among the plurality of cores as a sub core ([0044] a core not having ownership); and 
a main memory configured to store the record-target data by the main core ([0028], describes storing buffer memory (i.e. record target data) in the main memory), 
wherein the main core is configured to: 
block an authority of the sub core to access the main memory ([0044]) 
record the record-target data in the main memory after blocking the authority ([0042] describes recording the data to main memory.  This occurs after the buffer is in exclusive state which blocks all others from access), and 
endow an authority to access the main memory to the sub core after the record- target data is recorded in the main memory ([0042], [0044]).
Di Blas does not explicitly teach wherein the steps of blocking and endowing are initiated by a first and second interrupt.
However, Clark teaches wherein steps of blocking and endowing are initiated by a first and second interrupt ([0033]).
It would have been obvious before the effective filing date of the claimed invention to have combined the interrupts of Di Blas with the blocking and endowing steps of Clark because it provides a means of indicating the status of memory and/or storage device ([0004])
As per claim 2, Di Blas teaches wherein the processor is further configured to set the main core and the sub core, when a record request for recording the record-target data in the main memory is input from the core storing the record-target data in the cache memory thereof ([0048] describing how data is cached, thereafter another main core has requested exclusive access and the sub core is then required to invalidate).
As per claim 3, 11, Di Blas teaches wherein the sub core is configured to delete the data stored in the cache memory provided to the sub core if the first interrupt is received form the main core ([0048] describing the invalidation of data in the cache, invalidation being the deletion).
As per claim 4, Di Blas teaches wherein the sub core is further configured to delete data corresponding to the record-target data among the data stored in the cache memory provided to the sub core, if the first interrupt is received from the main core ([0048] describing the invalidation of data in the cache).
As per claim 5, Di Blas teaches wherein the processor is further configured to initialize setting for the main core and the sub core, after the authority to access the main memory is endowed to the sub core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Di Bas and Clark as applied to claim 1 above, and further in view of Rabii (US 2013/0198541).
As per claim 6, the combination of Di Blas and Clark teaches all the limitations of claim
1.  The combination does not explicitly teach wherein the processor is further configured to receive measurement data about at least one of current, voltage and temperature of a battery cell; and 
the plurality of cores are configured to estimate at least one of state of charge (SOC) and state of health (SOH) of the battery cell based on the measurement data received by the processor.
However, Rabii teaches wherein the processor is further configured to receive measurement data about at least one of current, voltage and temperature of a battery cell; and 
the plurality of cores are configured to estimate at least one of state of charge (SOC) and state of health (SOH) of the battery cell based on the measurement data received by the processor (See fig. 5).
It would have been obvious before the effective filing date of the claimed invention to have combined the management data of Rabii with the data of the combination of Di Blas and Clark because it provides for a system and method that manages battery demand in a PCD such that instantaneous battery resources are not exceeded to the detriment of QoS, user experience and mission-critical services ([0005]).
As per claim 7, Rabii teaches wherein the record-target data is configured to include the measurement data, and at least one of the SOC and the SOH of the battery cell estimated by the main core ([0039]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot as the rejection has been updated to take Applicant’s amendments into consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139